Reasons for allowance
          Claims 1-2, 4, 10-11, 14-17 and 19-21 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, SHIMAMOTO et al. (U.S. Pub No. 2016/0025966 A1).  SHIMAMOTO directed toward an optical scanning apparatus, including: an optical fiber; a holding unit for holding an emission end of the optical fiber in an oscillatable manner; and a driving unit for driving the emission end, in which the holding unit has a holding structure that is different between the vibration direction caused by the driving unit/a direction orthogonal to the vibration direction, and other directions.  Song alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-2, 4, 10-11, 14-17 and 19-21 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 01/19/2021, and amendment to the claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/Primary Examiner, Art Unit 2487